Citation Nr: 9934358	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August and November 1996 rating 
decisions that confirmed a previously assigned 20 percent 
schedular rating for the veteran's low back disability.  

In March 1998, the 20 percent rating was reduced to 10 
percent; however, by an April 1998 decision, the RO restored 
the 20 percent rating as though the reduction had never 
occurred.  


REMAND

In this case, the veteran's low back disability has been 
evaluated on the basis of rating criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, invertebral disc syndrome.  
This is significant because the veteran has repeatedly 
complained of symptoms that include radiating pain, and 
increased pain with activity.  By a VA General Counsel 
opinion dated in December 1997, it was made clear that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered even 
though the veteran's currently assigned 20 percent evaluation 
was not specifically assigned in accordance with the criteria 
for rating limited motion--38 C.F.R. § 4.71a, Diagnostic Code 
5292.  VAOPGCPREC 36-97 (Dec. 12, 1997).  In other words, it 
was determined that Diagnostic Code 5293 also contemplates 
limited motion and thereby implicates the provisions of 
§§ 4.40, 4.45.

The provisions of § 4.40 provide that, "a part which becomes 
painful on use must be regarded as seriously disabled."  
38 C.F.R. § 4.40 (1999).  The difficulty in rating functional 
loss due to pain on use was recognized by the United States 
of Court of Veterans Appeals (Court) in the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  There, the Court noted that 
the VA examination relied upon to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination without accounting for 
factors enumerated in § 4.40.  The Court cited the case of 
Bierman v. Brown, 6 Vet.App. 125, 129 (1994) in which 
38 C.F.R. § 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary activity."  DeLuca, 
at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  Since, as noted above, a DeLuca analysis 
is required when the veteran's disability is rated under 
Diagnostic Code 5293, the record must be reviewed with this 
requirement in mind.  VAOPGCPREC 36-97.  

At an October 1997 VA examination, it was noted that the 
veteran had no major restriction in activities.  
Nevertheless, the veteran reported occasional problems with 
pain.  Even though he indicated that the problem was not 
major, the salient point to be made is that neither this 
examination nor ones undertaken thereafter included the 
DeLuca-type analysis described above.  When the veteran was 
examined in May 1999, it was reported that he did not 
experience flare-ups, but certain activities, such as driving 
or prolonged sitting were specifically identified as causing 
an exacerbation of pain.  Whether such increased debility or 
functional loss, particularly with activity, results in 
disability that equates to the criteria for an increased 
rating must now be addressed.  Therefore, a remand in order 
to obtain this sort of evidentiary development is required.  
The case is REMANDED for the following:

1.  The veteran should be given an 
opportunity to supplement the record 
and/or identify all sources of treatment 
for the disability at issue.  The RO 
should assist the veteran in this 
endeavor by seeking copies of all records 
from the sources he identifies.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations.  
The examiner(s) should review the claims 
file, examine the veteran and provide 
findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner(s) should identify each 
functional debility legitimately 
experienced by the veteran.  Functional 
loss due to such difficulties should be 
equated to applicable rating criteria 
found in Diagnostic Code 5293.  See 
DeLuca, supra.  All findings, opinions 
and bases therefor should be set forth in 
detail.  

3.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in 
VAOPGCPREC 36-97.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice; however, the 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


